SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case 2

—

oOo Oo SN DH A FP W WKH

Ny bw WN HN PO HR DQ DN RD ee le
> NN HR nA & WH HO KKH OD OBO Be NI HD A FP WH NO | O&O

 

19-cv-04095-JLS-DFM Document 43 Filed 05/22/19 Page 1of3 Page ID #:495

SMITH & MYERS LLP

THOMAS MYERS (CA SBN 120674)
Email : myers@smithmyerslaw.com
800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Telephone: (213) 613-2380
Facsimile: (213) 613-2395

Milton L. Chappell (pro hac vice application pending)
Email : mlc@nrtw.org

Jeffrey D. Jennings (pro hac vice application pending)
Email : jdj@nrtw.org

c/o National Right to Work Legal Defense Foundation, Inc.
8001 Braddock Road, Suite 600

Springfield, Virginia 22160

Telephone: (703) 321-8510

Facsimile: (703) 321-9319

Attorneys for Plaintiff William D. Brice and Proposed Class

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

WILLIAM D. BRICE, ) Civil Action No: 2:19-cv—04095—JLS-DFM
)
Plaintiff, ) NOTICE OF APPEARANCE OF

) COUNSEL FOR PLAINTIFF

) WILLIAM D. BRICE
Vv.

CALIFORNIA CASUALTY
ASSOCIATION,

Neem Ne eee Nee Nee” Nee”

Defendant.

 

 

NOTICE OF APPEARANCE OF COUNSEL FOR PLAINTIFF WILLIAM D. BRICE
1

 

 
SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, Califomia 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case 2

—

Oo Oo NHN BO A F&F WY WN

NN bO NY KH NY YP HN WH NO FF | FF | FORE OO OOO eS RE le
» DT OA Un F&F WH NY KH DOD OBO DB HN HDB A F&F WW NY KF S&S

 

19-cv-04095-JLS-DFM Document 43 Filed 05/22/19 Page 2of3 Page ID #:496

Thomas Myers of Smith & Myers LLP enters his appearance on behalf of

Plaintiff William D. Brice in the above captioned matter.

 

SMITH & MYERS LLP
By: /s/ Thomas Myers
Thomas Myers

Attorneys for Plaintiff William D. Brice
and Proposed Class

 

NOTICE OF APPEARANCE OF COUNSEL FOR PLAINTIFF WILLIAM D. BRICE
2

 

 
SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case 2

—

Oo Oo SI DH NH F&F WY WN

ww NO NH NH NH NH NH NY ND = | FF KF KF SF FEF Ph Sl
> YI DBD OH S&S WH NH —§& FD CO FH NX DA FP WD NY FY O&O

 

119-cv-04095-JLS-DFM Document 43 Filed 05/22/19 Page 3o0f3 Page ID #:497

CERTIFICATE OF SERVICE
I further certify that on May 22, 2019, a copy of the foregoing Notice of
Interested Parties was filed electronically in this case and served by mail on anyone
unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.

 

SMITH & MYERS LLP
By: /s/ Thomas Myers
Thomas Myers

Attorneys for Plaintiff William D. Brice
and Proposed Class

 

NOTICE OF APPEARANCE OF COUNSEL FOR PLAINTIFF WILLIAM D. BRICE
3

 

 
